DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11, 13-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. U.S. Publication 2006/0287717 in view of Seguin et al. U.S. Publication 2007/0043435. 
Regarding Claim 1, Rowe et al. discloses a prosthetic heart valve assembly 10E (as seen in Figure 8) comprising a radially self-expandable stent 70 made from a shape memory material (paragraphs [0008], [0061], [0069] and [0080]) the stent comprises a flared upper portion 74 defining an inlet end of the stent (paragraphs [0078]), a lower portion defining an outlet end of the stent (as seen in Figure 8), and an intermediate portion 76 between the upper and lower portions (as seen in Figure 8 and paragraph [0078-0079]), the stent having a passageway extending therethrough (as seen in Figure 8) and a valve portion 30A positioned in the passageway, wherein the valve portion comprises a plurality of leaflets that permit the flow of blood through the prosthetic heart valve assembly in a direction from the inlet end to the outlet end and block the flow of blood in the opposite direction (paragraphs [0011], [0055] and [0064]), wherein the prosthetic heart valve assembly is configured to be retained in a radially compressed state within a delivery catheter and radially self-expand to a radially expanded state when deployed from the delivery catheter (paragraphs [0007], [0010], [0019], [0064], [0075], [0083]). The limitation wherein the prosthetic heart valve assembly is configured such that when the prosthetic heart valve assembly is deployed within a native heart valve between an atrium and a ventricle of the heart and the flared upper portion can contact the supra-annular surface of an annulus of the native valve to prevent downward migration of the prosthetic heart valve assembly toward a ventricle is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, Rowe et al. does not expressly disclose wherein the prongs are arranged in a plurality of rows of prongs, each row comprising a plurality of prongs that are circumferentially spaced from each other, wherein the rows are spaced from each other in a direction extending along a length of the stent and wherein the prongs have tips pointing toward the flared inlet end. Seguin et al. teaches a prosthetic mitral heart valve in the same field of endeavor, wherein the prosthetic heart valve assembly (paragraphs [0029-0030] and [0045-0047]) having a self-expanding stent (paragraphs [0010], [0025], [0040] and [0042]) and a valve portion coupled to the stent (as seen in Figures 15-17 and paragraphs [0045-0046]). In addition, Seguin et al. further teaches a plurality of rows of prongs 107 (as seen in Figures 19-20 and paragraphs [0145] and [0149]), wherein the each row comprising a plurality of prongs 107 that are circumferentially spaced from each other, wherein the rows are spaced from each other in a direction extending along a length of the stent and wherein the prongs have tips 107a pointing toward the inlet end (as seen in Figures 19-20 and paragraph [0149]) for the purpose of mitigating migration of the stent and providing sealing means for sealing the space between the stent and the implanted site (paragraphs [0014-0015] and [0026]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rowe’s stent to further include a plurality of rows of prongs that point toward the inlet end as taught by Seguin for the purpose of mitigating migration of the stent and providing sealing means for sealing the space between the stent and the implanted site.
Regarding Claim 2, Rowe et al. discloses wherein the stent has an intermediate portion between the inlet and the outlet ends, wherein a diameter of the outlet end is smaller diameter than a diameter of the intermediate portion (as seen in Figure 8 and paragraph [0078]).
Regarding Claim 3, Rowe et al. discloses wherein the stent tapers from the inlet end to the intermediate portion and further tapers from the intermediate portion to the outlet end such that a diameter of the intermediate portion is less than the diameter of the inlet end but greater than a diameter of the outlet end (as seen in Figure 8 and paragraph [0078]).
Regarding Claim 5, Rowe et al. does not expressly disclose the heart valve assembly is configured to be advanced through a femoral vein and into the heart with the delivery catheter. Seguin et al. teaches a prosthetic mitral heart valve in the same field of endeavor, wherein the prosthetic heart valve assembly (paragraphs [0029-0030] and [0045-0047]) having a self-expanding stent (paragraphs [0010], [0025], [0040] and [0042]) and a valve portion coupled to the stent (as seen in Figures 15-17 and paragraphs [0045-0046]), wherein the prosthesis is delivered to the native valve through the femoral vein to the atrium using a delivery catheter. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rowe’s stent to be delivered to the native valve through the femoral vein to the atrium using a delivery catheter as taught by Seguin for the purpose of replacing a deficient native valve by delivering percutaneously through the vasculature (Seguin, paragraph [0002]).
Regarding Claim 8, Rowe et al. discloses the stent has a truncated conical shape (as seen in Figure 8). 
Regarding Claim 9, Rowe et al. discloses wherein the inlet end is devoid of prongs (as seen in Figure 8).
Regarding Claims 10, 15, 17, 18, Rowe et al. discloses a prosthetic heart valve assembly 10E comprising a self-expandable stent 70 (paragraphs [0061] and [0080]) having an inlet end and an outlet end and a passageway extending therethrough, wherein a largest diameter of the stent 74 is at the inlet end (paragraph [0078]), wherein the inlet end is circular in shape; wherein the outlet end is circular in shape (as seen in Figure 8); wherein the inlet end of the stent is devoid of prongs (as seen in Figure 8); and a valve portion 30A positioned within the passageway, the valve portion comprising a plurality of leaflets for permitting blood to flow through the passageway from the inlet end to the outlet end while blocking flow in the opposite direction (paragraphs [0011], [0055] and [0064]); wherein the stent includes a flared upper portion (as seen in Figure 8) for placement into a mitral valve (paragraph [0060]). The limitation the flared upper portion shaped for placement along a supra- annular surface of an annulus for preventing downward migration of the prosthetic valve assembly into a ventricle is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, Rowe et al. does not expressly disclose wherein each of the prongs has a tip pointing toward the inlet end for penetrating surrounding tissue and preventing upward migration of the prosthetic heart valve assembly toward an atrium. Seguin et al. teaches a prosthetic mitral heart valve in the same field of endeavor, wherein the prosthetic heart valve assembly (paragraphs [0029-0030] and [0045-0047]) having a self-expanding stent (paragraphs [0010], [0025], [0040] and [0042]) and a valve portion coupled to the stent (as seen in Figures 15-17 and paragraphs [0045-0046]). In addition, Seguin et al. further teaches the stent comprises a flared upper portion (see Figure 17) a plurality of rows of prongs 107(as seen in Figures 19-20 and paragraphs [0145] and [0149]), wherein the each row comprising a plurality of prongs 107 that are circumferentially spaced from each other, wherein the rows are spaced from each other in a direction extending along a length of the stent and wherein the prongs have tips 107a pointing toward the inlet end (as seen in Figures 19-20 and paragraph [0149]) for the purpose of mitigating migration of the stent and providing sealing means for sealing the space between the stent and the implanted site (paragraphs [0014-0015] and [0026]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rowe’s stent to further include a plurality of rows of prongs that point toward the inlet end as taught by Seguin for the purpose of mitigating migration of the stent and providing sealing means for sealing the space between the stent and the implanted site.
Regarding Claim 11, Rowe et al. discloses wherein the stent is formed from Nitinol (paragraphs [0054] and [0089]).
Regarding Claims 13, 19 Rowe et al. discloses wherein the diameter of the inlet end is a first diameter, the outlet end has a second diameter, and the stent has a third diameter at a location along the stent between the inlet and outlet ends, wherein the second diameter is less than the third diameter and the third diameter is less than the first diameter (as seen in Figure 8 and paragraph [0078]).
Regarding Claim 14, the limitation wherein the prosthetic valve assembly is configured to be held in place within a native heart valve without clamping on to the annulus is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 20, Rowe et al. discloses wherein the flared upper portion 74 tapers from a first diameter at the inlet end to a second diameter (at the outlet end), less than the first diameter, at a location on the stent downstream of the inlet end (as seen in Figure 8).
Claims 1-4 and 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al. U.S. Publication 2010/0036479 in view of Bailey et al. U.S. 2001/0021872

    PNG
    media_image1.png
    272
    306
    media_image1.png
    Greyscale

Regarding Claim 1, Hill et al. discloses a prosthetic heart valve assembly 100 (paragraphs [0010] and [0045-0046]) comprising a radially self-expandable stent made from a shape memory material (paragraphs [0009], [0045] and [0059]), the stent comprises a flared upper portion defining a inlet end 104 of the stent (abstract and paragraphs [0009-0010], [0050-0051], [0057] and [0065], wherein Hill et al. discloses the atrial flare accommodate large orifices), a lower portion defining an outlet end of the stent (as seen in the annotated Figure 21 above and Figures 24-25), and an intermediate portion 102 between the upper and lower portions (as seen in the annotated Figure 21 above and Figures 24-25), the stent having a passageway extending therethrough (as seen in the annotated Figure 21). Hill et al. further discloses a plurality of prongs 110 disposed along an outer surface, the prongs are arranged in a plurality of rows of prongs (see the annotated Figure 21 above), each row comprising a plurality of prongs that are circumferentially spaced from each other (bottom row of prongs are spaced apart from the top row of prongs) extending upwardly toward the flared inlet end (as seen in Figures 21, 24 and 25 and paragraphs [0061] and [0069]); and a valve portion positioned in the passageway, wherein the valve portion comprises a plurality of leaflets 152 that permit the flow of blood through the prosthetic heart valve assembly in a direction from the inlet end to the outlet end and block the flow of blood in the opposite direction (paragraphs [0060-0061], [0064]), wherein the prosthetic heart valve assembly is configured to be retained in a radially compressed state within a delivery catheter and radially self-expand to a radially expanded state when deployed from the delivery catheter (paragraphs [0009], [0045] and [0077]), wherein the prosthetic heart valve assembly is configured such that when the prosthetic heart valve assembly is deployed within a native heart valve between an atrium and a ventricle of the heart (paragraphs [0045] and [0077]), the prongs can penetrate surrounding tissue for preventing upward migration of the heart valve assembly toward the atrium and the flared upper portion can contact the supra-annular surface of an annulus of the native valve to prevent downward migration of the prosthetic heart valve assembly toward a ventricle (paragraphs [0060-0061], [0069] and [0071]). However, Hill et al. does not expressly disclose wherein an entire extent of the stent downstream of the inlet end has a smaller diameter than a diameter of the inlet end. Bailey et al. teaches a stent for mitral valve in the same field of endeavor (abstract and as seen in Figure 12A-12B), wherein the stent comprises a flared end 16, an intermediate portion 18, and a taper from the intermediate portion to the outlet end such that a diameter of the intermediate portion 18 is less than the diameter of the inlet end but greater than the diameter of the outlet end 20 (paragraph [0048]) for the purpose of being sized to have the implant above or below the annulus of the mitral valve (paragraphs [0017], [0048-0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hill's stent to further include a flared inlet end and an intermediate portion and an outlet end, wherein the intermediate portion has a diameter less than the flared end and a greater than the outlet end as taught by Bailey et al. for the purpose of being sized to have the implant above or below the annulus of the mitral valve using friction fit (paragraphs [0017], [0048-0049]).
Regarding Claims 2, 3, Hill et al. does not expressly disclose wherein a diameter of the outer end is smaller diameter than a diameter of the intermediate portion. In addition, Hill et al. does not expressly disclose wherein the stent tapers from the inlet end to the intermediate portion and further tapers from the intermediate portion to the outlet end such that a diameter of the intermediate portion is less than the diameter of the inlet end but greater than the diameter of the outlet end. Bailey et al. teaches a stent for mitral valve in the same field of endeavor (abstract and as seen in Figure 12A-12B), wherein the stent comprises a flared end 16, an intermediate portion 18, and a taper from the intermediate portion to the outlet end such that a diameter of the intermediate portion 18 is less than the diameter of the inlet end but greater than the diameter of the outlet end 20 (paragraph [0048]) for the purpose of being sized to have the implant above or below the annulus of the mitral valve (paragraphs [0017], [0048-0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hill's stent to further include a flared inlet end and an intermediate portion and an outlet end, wherein the intermediate portion has a diameter less than the flared end and a greater than the outlet end as taught by Bailey et al. for the purpose of being sized to have the implant above or below the annulus of the mitral valve using friction fit (paragraphs [0017], [0048-0049]).
Regarding Claim 4, Hill et al. discloses wherein the heart valve assembly is inserted into the heart using a transapical procedure (paragraphs [0010], [0076-0077]).
Regarding Claim 6, Hill et al. discloses wherein the plurality of leaflets comprises three leaflets made from pericardium (paragraphs [0009] and [0046]).
Regarding Claim 7, Hill et al. discloses wherein the prongs are made from the same material as the stent (paragraphs [0045], [0047]).
Claims 12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. U.S. Publication 2006/0287717 in view of Seguin et al. U.S. Publication 2007/0043435 and further in view of Hill et al. U.S. Publication 2010/0036479.
Regarding Claim 12, 16 Rowe et al. discloses wherein the plurality of leaflets comprises three leaflets (paragraphs [0011] and [0064]) made from another human heart or from an animal source (paragraph [0064]). However, Rowe et al. does not expressly disclose the leaflets are made from pericardium. Hill et al. teaches a prosthetic heart valve assembly 100 (paragraphs [0010] and [0045-0046]) in the same field of endeavor comprising a radially self-expandable stent made from a shape memory and a valve portion comprising three valve leaflets 152 (paragraphs [0054] and [0058]) wherein the leaflets are formed from pericardial tissue for the purpose of providing leaflets that has increased valve strength (paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rowe’s valve leaflets to be made from pericardial tissue as taught by Hill et al. for the purpose of providing leaflets that has increased valve strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774